Pope, Judge.
This court having entered a judgment in the above-styled case at 158 Ga. App. 488 (280 SE2d 886) (1981) affirming the judgment of the *275trial court, and the judgment of this court having been reversed on certiorari by the Supreme Court at 248 Ga. 691 (286 SE2d 23) (1982), the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.
Decided February 15, 1982.
Kenneth M. Henson, Jr., Kenneth M. Henson, for appellant.
James A. Elkins, Jr., for appellees.

Judgment reversed.


Quillian, C. J., and McMurray, P. J., concur.